IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WELLS FARGO BANK N.A.,                      : No. 640 MAL 2019
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
              v.                            :
                                            :
                                            :
KENNETH J. TAGGART A/K/A KENNETH            :
TAGGART,                                    :
                                            :
                    Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.

     The Motion to Waive Requirement of Reproduced Record and Notice to the Court

is GRANTED.